      Case 2:20-cv-01145-KJM-AC Document 5 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PHILLIP FOND,                                       No. 2:20-cv-1145 AC P
12                        Petitioner,
13            v.                                          ORDER and
14    RALPH DIAZ,                                         FINDINGS AND RECOMMENDATIONS
15                        Respondent.
16

17           Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18   filed pursuant to 28 U.S.C. § 2254. By order filed June 11, 2020, this court directed petitioner to

19   submit an application to proceed in forma pauperis or pay the filing fee within thirty days. See

20   ECF No. 3. Petitioner was cautioned that “failure to comply with this order will result in a

21   recommendation that this action be dismissed.” Id. at 1. The thirty-day period has expired and

22   petitioner has not responded to the court’s order.

23           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a

24   district judge to this action.

25           Further, IT IS HEREBY RECOMMENDED that this action be dismissed without

26   prejudice.

27           These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
                                                          1
      Case 2:20-cv-01145-KJM-AC Document 5 Filed 07/22/20 Page 2 of 2

 1   days after service of these findings and recommendations, petitioner may file written objections
 2   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 3   and Recommendations.” Failure to file objections within the specified time may waive the right
 4   to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 5   DATED: July 21, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
